              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:19-cv-00096-MR


ARTHUR EUGENE HARRIS,           )
                                )
                    Plaintiff,  )
                                )
           vs.                  )                  MEMORANDUM OF
                                )                  DECISION AND ORDER
ANDREW SAUL, Commissioner       )
of Social Security,             )
                                )
                    Defendant.  )
_______________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgment Pursuant to Rule 56 of the Federal Rules of Civil

Procedure [Doc. 12] and the Defendant’s Motion for Summary Judgment

[Doc. 16].

I.    BACKGROUND

      On November 28, 2016, the Plaintiff, Arthur Eugene Harris (“Plaintiff”),

filed an application for disability insurance benefits under Title II of the Social

Security Act (the “Act”), alleging an onset date of January 15, 2016.

[Transcript (“T.”) at 195]. On the same date, the Plaintiff filed an application

for supplemental security income under Title XVI of the Act, again alleging

an onset date of January 15, 2016. [T. at 197]. The Plaintiff’s claims were



        Case 5:19-cv-00096-MR Document 18 Filed 09/09/20 Page 1 of 15
initially denied on March 22, 2017 and upon reconsideration on April 27,

2017. [T. at 134, 147]. Upon the Plaintiff’s request, a hearing was held on

December 6, 2018 before an Administrative Law Judge (“ALJ”). [T. at 29].

On February 12, 2019, the ALJ issued a written decision denying the Plaintiff

benefits, finding that the Plaintiff was not disabled within the meaning of the

Act since the alleged onset date of January 15, 2016. [T. at 12-28]. The

Appeals Council denied the Plaintiff’s request for review, thereby making the

ALJ’s decision the final decision of the Commissioner. [T. at 1-4]. The

Plaintiff has exhausted all available administrative remedies, and this case

is now ripe for review pursuant to 42 U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The Court’s review of a final decision of the Commissioner is limited to

(1) whether substantial evidence supports the Commissioner’s decision,

Richardson v. Perales, 402 U.S. 389, 401 (1971); and (2) whether the

Commissioner applied the correct legal standards. Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990).       “When examining [a Social Security

Administration] disability determination, a reviewing court is required to

uphold the determination when an ALJ has applied correct legal standards

and the ALJ’s factual findings are supported by substantial evidence.” Bird

v. Comm’r, 699 F.3d 337, 340 (4th Cir. 2012). “Substantial evidence is such


                                      2

       Case 5:19-cv-00096-MR Document 18 Filed 09/09/20 Page 2 of 15
relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(internal quotation marks omitted). “It consists of more than a mere scintilla

of evidence but may be less than a preponderance.” Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012) (internal quotation marks omitted).

      “In reviewing for substantial evidence, [the Court should] not undertake

to reweigh conflicting evidence, make credibility determinations, or substitute

[its] judgment for that of the ALJ.”       Johnson, 434 F.3d at 653 (internal

quotation marks and alteration omitted).          Rather, “[w]here conflicting

evidence allows reasonable minds to differ,” the Court defers to the ALJ’s

decision. Id. (internal quotation marks omitted). To enable judicial review

for substantial evidence, “[t]he record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the

pertinent legal requirements to the record evidence.” Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013). It is the duty of the ALJ to “build an accurate

and logical bridge from the evidence to his conclusion.” Monroe v. Colvin,

826 F.3d 176, 189 (4th Cir. 2016) (citation omitted).           “Without this

explanation, the reviewing court cannot properly evaluate whether the ALJ

applied the correct legal standard or whether substantial evidence supports

his decisions, and the only recourse is to remand the matter for additional


                                       3

       Case 5:19-cv-00096-MR Document 18 Filed 09/09/20 Page 3 of 15
investigation and explanations.” Mills v. Berryhill, No. 1:16-cv-25-MR, 2017

WL 957542, at *4 (W.D.N.C. Mar. 10, 2017) (Reidinger, J.) (citing Radford,

734 F.3d at 295).

III.   THE SEQUENTIAL EVALUATION PROCESS

       A “disability” entitling a claimant to benefits under the Social Security

Act, as relevant here, is “[the] inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). The Social Security Administration Regulations

set out a detailed five-step process for reviewing applications for disability.

20 C.F.R. §§ 404.1520, 416.920; Mascio v. Colvin, 780 F.3d 632, 634 (4th

Cir. 2015). “If an applicant’s claim fails at any step of the process, the ALJ

need not advance to the subsequent steps.” Pass v. Chater, 65 F.3d 1200,

1203 (4th Cir. 1995) (citation omitted). The burden is on the claimant to

make the requisite showing at the first four steps. Id.

       At step one, the ALJ determines whether the claimant is engaged in

substantial gainful activity.   If so, the claimant’s application is denied

regardless of the medical condition, age, education, or work experience of

the claimant. Id. (citing 20 C.F.R. § 416.920). If not, the case progresses to


                                       4

        Case 5:19-cv-00096-MR Document 18 Filed 09/09/20 Page 4 of 15
step two, where the claimant must show a severe impairment. If the claimant

does not show any physical or mental deficiencies, or a combination thereof,

which significantly limit the claimant’s ability to perform work activities, then

no severe impairment is established and the claimant is not disabled. Id.

      At step three, the ALJ must determine whether one or more of the

claimant’s impairments meets or equals one of the listed impairments

(“Listings”) found at 20 C.F.R. 404, Appendix 1 to Subpart P. If so, the

claimant is automatically deemed disabled regardless of age, education or

work experience. Id. If not, before proceeding to step four, the ALJ must

assess the claimant’s residual functional capacity (“RFC”). The RFC is an

administrative assessment of “the most” a claimant can still do on a “regular

and continuing basis” notwithstanding the claimant’s medically determinable

impairments and the extent to which those impairments affect the claimant’s

ability to perform work-related functions. Social Security Ruling 96-8p; 20

C.F.R. §§ 404.1546(c); 404.943(c); 416.945.

      At step four, the claimant must show that his or her limitations prevent

the claimant from performing his or her past work. 20 C.F.R. §§ 404.1520,

416.920; Mascio, 780 F.3d at 634. If the claimant can still perform his or her

past work, then the claimant is not disabled.        Id.   Otherwise, the case

progresses to the fifth step where the burden shifts to the Commissioner. At


                                       5

       Case 5:19-cv-00096-MR Document 18 Filed 09/09/20 Page 5 of 15
step five, the Commissioner must establish that, given the claimant’s age,

education, work experience, and RFC, the claimant can perform alternative

work which exists in substantial numbers in the national economy. Id.; Hines

v. Barnhart, 453 F.3d 559, 567 (4th Cir. 2006). “The Commissioner typically

offers this evidence through the testimony of a vocational expert responding

to a hypothetical that incorporates the claimant’s limitations.” 20 C.F.R. §§

404.1520, 416.920; Mascio, 780 F.3d at 635. If the Commissioner succeeds

in shouldering his burden at step five, the claimant is not disabled and the

application for benefits must be denied. Id. Otherwise, the claimant is

entitled to benefits.

IV.   THE ALJ’S DECISION

      At step one, the ALJ found that the Plaintiff had not engaged in

substantial gainful activity since his alleged onset date, January 15, 2016.

[T. at 18].    At step two, the ALJ found that the Plaintiff has severe

impairments including “degenerative disc disease of the lumbar spine with

right lower extremity radiculopathy and status post micro lumbar

discectomy.” [Id.]. At step three, the ALJ determined that the Plaintiff does

not have an impairment or combination of impairments that meets or

medically equals the Listings. [Id.].       The ALJ then determined that the

Plaintiff, notwithstanding his impairments, has the RFC:


                                        6

        Case 5:19-cv-00096-MR Document 18 Filed 09/09/20 Page 6 of 15
               [T]o perform the full range of sedentary work as
               defined in 20 CFR 404.1567(a) and 416.967(a).

[Id.].

         At step four, the ALJ identified the Plaintiff’s past relevant work as a

forklift operator. [Id. at 22]. The ALJ observed, however, that the Plaintiff is

“unable to perform past his relevant work.” [Id.]. At step five, the ALJ,

considering the Plaintiff’s age, education, work experience, and RFC,

concluded that a finding of not “disabled” was directed by Medical-Vocational

Rule 201.25. [Id. at 23]. The ALJ therefore concluded that the Plaintiff was

not “disabled” as defined by the Social Security Act from January 15, 2016,

the alleged onset date, through February 15, 2019, the date of the decision.

[Id. at 24].

V.       DISCUSSION1

         As his sole assignment of error, the Plaintiff asserts that the ALJ erred

by failing “to conduct a proper function-by-function analysis of [the Plaintiff’s]

impairments” and, consequently, failed “to provide a logical bridge” between

the evidence of record and the Plaintiff’s RFC. [Doc. 13 at 6]. According to

the Plaintiff, the ALJ’s failure to perform a function-by-function analysis of his




1 Rather than set forth the relevant facts in a separate section, the Court has incorporated
the relevant facts into its legal analysis.


                                             7

          Case 5:19-cv-00096-MR Document 18 Filed 09/09/20 Page 7 of 15
impairments was error because the objective evidence in his case file

supports an RFC restricted to sedentary work activity with additional

limitations, which would preclude all competitive work activity. [Id. at 15].

       Social Security Ruling 96-8p explains how adjudicators should assess

a claimant’s RFC, instructing that the “assessment must first identify the

individual’s functional limitations or restrictions and assess his or her work-

related abilities on a function-by-function basis, including the functions” listed

in the regulations.2 SSR 96-8p; see also Mascio, 780 F.3d at 636 (finding

that remand may be appropriate where an ALJ fails to assess a claimant’s

capacity to perform relevant functions, despite contradictory evidence in the

record, or where other inadequacies in the ALJ’s analysis frustrate

meaningful review) (citation omitted).

       The RFC assessment is formulated in light of a claimant’s physical and

mental impairments. Rule 96-8p provides:

              The RFC assessment must include a narrative
              discussion describing how the evidence supports
              each conclusion, citing specific medical facts (e.g.,
              laboratory findings) and nonmedical evidence (e.g.,

2 The functions listed in the regulations include the claimant’s (1) physical abilities, “such
as sitting, standing, walking, lifting, carrying, pushing, pulling, or other physical functions
(including manipulative or postural functions, such as reaching, handling, stooping or
crouching);” (2) mental abilities, “such as limitations in understanding, remembering, and
carrying out instructions, and in responding appropriately to supervision, coworkers, and
work pressures in a work setting;” and (3) other work-related abilities affected by
“impairment(s) of vision, hearing or other senses, and impairment(s) which impose
environmental restrictions.” 20 C.F.R. § 416.945.
                                              8

         Case 5:19-cv-00096-MR Document 18 Filed 09/09/20 Page 8 of 15
           daily activities, observations). In assessing RFC, the
           adjudicator must discuss the individual’s ability to
           perform sustained work activities in an ordinary work
           setting on a regular and continuing basis (i.e., 8
           hours a day, for 5 days a week, or an equivalent work
           schedule), and describe the maximum amount of
           each work-related activity the individual can perform
           based on the evidence available in the case record.

Id. “Only after that may RFC be expressed in terms of the exertional levels

of work, sedentary, light, medium, heavy, and very heavy.” Id.

     Here, in formulating the RFC, the ALJ recites, without any analysis, the

evidence of record that appears to be supportive of the Plaintiff’s

impairments and the Plaintiff’s testimony, before concluding:

           The claimant's statements about the intensity,
           persistence, and limiting effects of his symptoms are
           not fully consistent with the objective medical
           evidence and clinical impressions noted above.
           Although the claimant has received treatment for the
           allegedly disabling impairments, that treatment has
           been generally routine or conservative in nature. The
           record also shows that the claimant cancelled or
           failed to show up for doctor appointments on a
           number of occasions, which suggests that the
           symptoms may not have been as serious as has
           been alleged. In addition, the claimant's testimony
           that he cannot sit for longer than 45 minutes is
           inconsistent with testimony from his wife that he was
           able to ride in a car for over an hour to the hearing.
           Although the inconsistent information provided may
           not be the result of a conscious intention to mislead,
           it indicates that the information provided generally
           may not be entirely reliable. The claimant's condition
           may cause him some difficulty, but the record as a
           whole suggests that the claimant's symptoms are not
                                     9

       Case 5:19-cv-00096-MR Document 18 Filed 09/09/20 Page 9 of 15
            accurately reported and do not exist at the level of
            severity alleged. After careful consideration of the
            entire record, the undersigned finds that the claimant
            has the residual functional capacity to perform the full
            range of sedentary work.

[T. at 21 (emphasis added)]. The ALJ, however, does not provide any

discussion or analysis concerning what objective medical evidence is

inconsistent with the Plaintiff’s allegations. While it appears that the ALJ

sought to account for Plaintiff’s physical limitations by restricting the Plaintiff

to “sedentary work,” the ALJ fails to explain the basis for this restriction or

how it accounts for the Plaintiff’s physical impairments. Further, the ALJ does

not provide any discussion or analysis of the evidence of record that supports

his conclusion that the Plaintiff can perform the full range of sedentary work.

Instead, the ALJ proceeds to weigh the medical opinion evidence as follows:

            As for the opinion evidence, the undersigned gives
            some weight to the State agency residual functional
            capacity opinions of record (Exhibits 1A, 2A, 5A, 6A).
            The State agency evaluators found the [Plaintiff]
            capable of light work. However, they neither
            examined the [Plaintiff] nor based their opinions on
            all of the evidence contained in the record. Viewing
            the evidence in a light most favorable to the [Plaintiff],
            the undersigned has provided for additional lifting,
            standing, and walking limitations. The undersigned is
            not bound by the findings of the State agency (20
            CFR 404.1527e and 416.927e).

            Some weight is given to the opinion of the
            consultative examiner, Dr. Black (Exhibit 6F).
            Although he opined that the [Plaintiff] was able to
                                        10

       Case 5:19-cv-00096-MR Document 18 Filed 09/09/20 Page 10 of 15
            walk 20 yards without pain and could sit for only less
            than a minute without pain, Dr. Black's opinion was
            based on a one-time examination conducted while
            the [Plaintiff] was not taking any pain medication.
            Moreover, these limitations are not fully consistent
            with the objective evidence and examination findings
            elsewhere in the record. Therefore, it is given only
            some weight. The undersigned has provided for
            limitations due to pain and the possible effects of pain
            medication in the above residual functional capacity.

[T. at 22 (emphasis added)]. The ALJ’s narrative fails to reconcile the weight

purportedly assigned to the various medical opinions and the RFC. Further,

the ALJ accorded no opinion from a medical source in the Plaintiff's record

“persuasive weight,” “great weight,” “greatest weight,” or “controlling weight,”

such that it would support his RFC determination. Again, the ALJ does not

identify or explain how the limitations are included in the Plaintiff’s RFC or

how such limitations account for the Plaintiff’s lumbar degenerative disc

disease, including pain and possible effects of medication. Instead, the ALJ

summarily concludes that the RFC accounts for the Plaintiff’s physical health

impairments as follows:

            In summary, the above residual functional capacity
            assessment is supported by the objective medical
            evidence, physical examination findings, and the
            conservative nature of the [Plaintiff]'s treatment. The
            [Plaintiff]'s impairments are not disabling and would
            not prevent him from meeting the basic demands of
            regular work on a sustained basis. The clinical
            impressions and examination findings are not overly
            impressive and do not support the degree of
                                      11

       Case 5:19-cv-00096-MR Document 18 Filed 09/09/20 Page 11 of 15
              limitation that the [Plaintiff] alleges. While the
              [Plaintiff] may be limited to some degree, the record
              does not support functional limitations that would
              preclude regular and continuous work at the
              sedentary exertion level. Therefore, the undersigned
              finds that the [Plaintiff] is capable of performing work
              activity consistent with the residual functional
              capacity determined above.

[T. at 22].

      The ALJ’s explanation is lacking in the analysis needed for meaningful

review. The ALJ generally describes some of the record evidence, but it is

unclear how that evidence supports his conclusions. Further, despite the

ALJ’s decision referencing limitations included in the RFC related to

Plaintiff’s symptoms associated with his severe impairments, including

limitations accounting for pain and the effects of pain medication, the ALJ

fails to identify or provide any discussion of these limitations. Moreover, the

ALJ never explains how he concluded — based on the evidence of record

— that the Plaintiff could actually perform the tasks required of sedentary

work. See Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (“The ALJ

concluded that [Plaintiff] could perform “medium work” and summarized

evidence that [he] found credible, useful, and consistent. But the ALJ never

explained how [he] concluded — based on this evidence — that [Plaintiff]

could actually perform the tasks required by “medium work,” such as lifting

up to 50 pounds at a time, frequently lifting or carrying up to 25 pounds, or
                                        12

       Case 5:19-cv-00096-MR Document 18 Filed 09/09/20 Page 12 of 15
standing or walking for six hours.”). That is particularly vexing here, where

the ALJ mentions that the Plaintiff “testified that, on a bad day, he could not

sit for longer than 45 minutes or stand for long periods.” [T. at 19]. However,

the ALJ later states that the Plaintiff’s “testimony that he cannot sit for longer

than 45 minutes is inconsistent with testimony from his wife that he was able

to ride in a car for over an hour to the hearing.” [Id. At 21]. Again, while the

ALJ’s statement provides a basis for determining that the Plaintiff is not

restricted to only forty-five (45) minutes of sitting, this determination alone

does not provide an adequate basis of support for the ALJ’s conclusion that

the Plaintiff could actually perform the tasks required of sedentary work,

including standing or walking for up to two hours and sitting approximately

six hours in an eight-hour workday, with normal breaks.

      A reviewing court cannot be “left to guess about how the ALJ arrived

at [his] conclusions on [a plaintiff’s] ability to perform relevant functions and

indeed, remain uncertain as to what the ALJ intended.” Mascio, 780 F.3d at

637. It is the duty of the ALJ to “build an accurate and logical bridge from

the evidence to his conclusion.” Monroe v. Colvin, 826 F.3d 176, 189 (4th

Cir. 2016) (citation omitted). “Without this explanation, the reviewing court

cannot properly evaluate whether the ALJ applied the correct legal standard

or whether substantial evidence supports his decisions, and the only


                                       13

       Case 5:19-cv-00096-MR Document 18 Filed 09/09/20 Page 13 of 15
recourse is to remand the matter for additional investigation and

explanations.” Mills v. Berryhill, No. 1:16-cv-25-MR, 2017 WL 957542, at *4

(W.D.N.C. Mar. 10, 2017) (Reidinger, J.) (citation omitted).

      Here, the ALJ failed to “include a narrative discussion describing how

the evidence supports each conclusion, citing specific medical facts (e.g.,

laboratory findings) and nonmedical evidence (e.g., daily activities,

observations).” SSR 96-8p. Therefore, the ALJ failed to build an “accurate

and logical bridge” from the evidence of record to the RFC conclusions. See

Monroe, 826 F.3d at 189 (citation omitted).

VI.   CONCLUSION

      Because this Courts lacks an adequate record of the basis for the ALJ's

decision, it cannot conduct a meaningful review of that ruling. See Radford,

734 F.3d at 295. On remand, the ALJ should conduct a proper function-by-

function analysis of the Plaintiff's exertional and non-exertional limitations,

narratively discussing all of the relevant evidence, and specifically explaining

how he reconciled that evidence to his conclusions.




                                      14

       Case 5:19-cv-00096-MR Document 18 Filed 09/09/20 Page 14 of 15
                                 ORDER

     IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for

Summary Judgment Pursuant to Rule 56 of the Federal Rules of Civil

Procedure [Doc. 12] is GRANTED and the Defendant’s Motion for Summary

Judgment [Doc. 16] is DENIED. Pursuant to the power of this Court to enter

judgment affirming, modifying or reversing the decision of the Commissioner

under Sentence Four of 42 U.S.C. § 405(g), the decision of the

Commissioner is REVERSED and the case is hereby REMANDED for

further administrative proceedings consistent with this opinion. A judgment

shall be entered simultaneously herewith.

     IT IS SO ORDERED.

                                  Signed: September 8, 2020




                                     15

      Case 5:19-cv-00096-MR Document 18 Filed 09/09/20 Page 15 of 15
